Name: Commission Regulation (EEC) No 1498/90 of 31 May 1990 on the additional co-responsibility levy on cereals for the 1990/91 marketing year and the overall amounts of the aid under the special arrangements applicable to small producers
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 140/ 120 Official Journal of the European Communities 1 . 6 . 90 COMMISSION REGULATION (EEC) No 1498/90 of 31 May 1990 on the additional co-responsibility levy on cereals for the 1990/91 marketing year and the overall amounts of the aid under the special arrangements applicable to small producers THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 1340/90 (2), and in particular Article 4b (5) thereof, Whereas, in accordance with Article 4b (2) of Regulation (EEC) No 2727/75, the additional co-responsibility levy is to be equal to 1,5 % of the intervention price for bread ­ making common wheat at the beginning of the market ­ ing year ; Whereas the intervention price to be taken into account when fixing the additional co-responsibility levy is that referred to in Commission Regulation (EEC) No 1497/90 of 31 May 1990 amending the prices and amounts fixed for cereals in ecus for the 1990/91 marketing year and in accordance with the stabilizer mechanism (3) ; Whereas Article 2 (3) of Council Regulation (EEC) No 729/89 of 20 March 1989 laying down general rules for the special arrangements applicable to small producers as part of the co-responsibility arrangements in the cereals sector (4), as last amended by Regulation (EEC) No 1 347/90 (5), provides that the overall amount and the amounts allocated to the Member States are to be multi ­ plied by a coefficient to take account of the additional co-responsibility levy actually applied ; whereas that coef ­ ficient should be fixed ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION : Article 1 The additional co-responsibility levy for the 1990/91 - marketing year as referred to in Article 4b of Regulation (EEC) No 2727/75 shall be ECU 2,53 per tonne . Article 2 The coefficient referred to in Article 2 (3) of Regulation (EEC) No 729/89 shall be 0,75 . Article 3 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. It shall apply from 1 June 1990 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 31 May 1990 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 281 , 1 . 11 . 1975, p. 1 . 0 OJ No L 134, 28 . 5 . 1990 , p. 1 . (') See page 118 of this Official Journal . (4) OJ No L 80 , 23 . 3 . 1989, p. 5 . (5) OJ No L 134, 28 . 5 . 1990, p. 12.